     Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.8 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JOSHUA SIMONS,

                       Plaintiff,                      Case No. 1:20-cv-170

v.                                                     Honorable Janet T. Neff

HEIDI E. WASHINGTON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Michigan. The events about
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.9 Page 2 of 11



which he complains occurred at that facility and other MDOC facilities Plaintiff does not identify

in his complaint. Plaintiff sues the MDOC and its director, Heidi E. Washington.

               Plaintiff alleges that since his incarceration he has received $50.00 per month from

family and friends to spend at the inmate commissary. At some point, Plaintiff broke a window at

an MDOC facility. The MDOC claimed the Plaintiff owed restitution for the window of several

hundred dollars, an amount of debt that placed Plaintiff’s inmate trust account in the red.

               When Plaintiff’s debt exceeded his assets, it appears the MDOC declared Plaintiff

to be indigent. Although Plaintiff does not specifically mention the MDOC policy regarding

indigent prisoners, he does state that Defendants are acting pursuant to a policy and the actions of

which he complains match up to the terms of several policies, including the MDOC Indigent

Prisoners policy directive, MDOC Policy Directive 04.02.120 (eff. May 1, 2019). Indigent

prisoners are essentially permitted $11.00 per month. That limit lies at the heart of Plaintiff’s

complaint. He wants to be able to keep more money, specifically the $50.00 he was receiving

from friends and family each month.

               Other policies are relevant to Plaintiff’s complaint. For example, MDOC Policy

Directive 04.02.105 (eff. Jan. 1, 2010) provides for inmate accounts to hold prisoner funds. The

directive includes several provisions regarding the removal of funds from inmate accounts. The

directive requires that funds received by a prisoner be used to satisfy debts unless, among other

things, “[i]t would leave the prisoner with less than $10 available during the month for personal

use . . . .” Id., ¶ W. Similarly, MDOC Policy Directive 04.02.107 (eff. Nov. 1, 2008) provides for

the MDOC to collect victim restitution and other court-ordered payments from an inmate’s

account.




                                                 2
    Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.10 Page 3 of 11



                  Plaintiff contends that Defendants are removing money improperly from his

account. He focuses specifically on the MDOC’s misapplication of a state statute, Mich. Comp.

Laws § 791.220h, which limits the amount of money that the MDOC can take from a prisoner

account to satisfy crime victim restitution obligations. That appears to be the source of Plaintiff’s

claim that the MDOC must leave him $50.00 per month. Plaintiff seems to disregard the various

other types of obligations that permit the MDOC to withdraw funds from an inmate’s account that

may not be subject to those statutory limits. Nonetheless, Plaintiff contends the MDOC is

improperly taking his money.

                  Plaintiff claims that Defendants’ actions violate his due process rights, his equal

protection and rights, the Fair Debt Collection Practices Act (FDCPA). He seeks relief under the

FDCPA and 42 U.S.C. § 1983.1 He also claims their actions constitute theft and conversion under

state law.

                  Plaintiff asks for $1,000,000.00 in damages, injunctive relief limiting the amount

of money Defendants can remove from his account, and an accounting of their actions to date.

II.      Failure to state a claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory


1
  Plaintiff also claims he is seeking relief under Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971). Bivens recognizes a cause of action against federal officials—not state officials.
Plaintiff does not allege that these Defendants are federal officials; therefore, Plaintiff cannot have a Bivens claim
against them.

                                                          3
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.11 Page 4 of 11



statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Sovereign immunity

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.
                                                   4
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.12 Page 5 of 11



v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962

(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). In addition, the

State of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983

for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses the MDOC.

IV.    Active unconstitutional behavior

               It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). Where a

person is named as a defendant without an allegation of specific conduct, the complaint is subject

to dismissal, even under the liberal construction afforded to pro se complaints. See Gilmore v.

Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff

failed to allege how any named defendant was involved in the violation of his rights); Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s claims where the complaint

did not allege with any degree of specificity which of the named defendants were personally

involved in or responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-

3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal
                                                5
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.13 Page 6 of 11



involvement against each defendant); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th

Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law as the

complaint is totally devoid of allegations as to them which would suggest their involvement in the

events leading to his injuries”).

               It is impossible to determine from Plaintiff’s allegations who actually took the

money from his account. Plaintiff attributes all of the bad actions to “Defendants.” But, it is not

credible to claim that the Director of the MDOC took all of the lower-level accounting and

administrative actions that Plaintiff attributes to “Defendants.” It is most likely that Plaintiff sues

Defendant Washington because, as the chief executive of the MDOC, he holds her responsible for

the actions of her subordinates.

               Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at

676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.




                                                  6
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.14 Page 7 of 11



               Construed liberally, Plaintiff’s allegations identify only one possible active

unconstitutional behavior on the part of Defendant Washington: adoption of the policies that he

claims have resulted in the violation of his constitutional rights.

V.     Due process

               The elements of a procedural due process claim are: (1) a life, liberty, or property

interest requiring protection under the Due Process Clause, and (2) a deprivation of that interest

(3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006). Plaintiff alleges the deprivation of property without adequate process. But, Plaintiff’s due

process claim is barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part

by Daniels v. Williams, 474 U.S. 327 (1986).

               Under Parratt, a person deprived of property by a “random and unauthorized act”

of a state employee has no federal due process claim unless the state fails to afford an adequate

post-deprivation remedy. If an adequate post-deprivation remedy exists, the deprivation, although

real, is not “without due process of law.” Parratt, 451 U.S. at 537. This rule applies to both

negligent and intentional deprivations of property, as long as the deprivation was not done pursuant

to an established state procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984).

               It is Plaintiff’s fundamental contention that the MDOC is taking his money in

violation of the established state procedure. Because Plaintiff’s claim is premised upon allegedly

unauthorized acts of a state official, he must plead and prove the inadequacy of state post-

deprivation remedies. See Copeland v. Machulis, 57 F.3d 476, 479-80 (6th Cir. 1995); Gibbs v.

Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth Circuit authority, a prisoner’s

failure to sustain this burden requires dismissal of his § 1983 due-process action. See Brooks v.

Dutton, 751 F.2d 197 (6th Cir. 1985).



                                                  7
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.15 Page 8 of 11



               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”              Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property. Accordingly, Plaintiff’s due

process claim will be dismissed.

VI.    Equal protection

               Plaintiff mentions the words “equal protection” in his complaint, but he does not

explain how removing funds from his inmate account violated the Equal Protection Clause.

Conclusory allegations of unconstitutional conduct without specific factual allegations fail to state

a claim under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

               The Equal Protection Clause prohibits discrimination by government actors which

either burdens a fundamental right, targets a suspect class, or intentionally treats one differently

than others similarly situated without any rational basis for the difference. Rondigo, L.L.C. v. Twp.

of Richmond, 641 F.3d 673, 681-82 (6th Cir. 2011); Radvansky v. City of Olmsted Falls, 395 F.3d

291, 312 (6th Cir. 2005). The threshold element of an equal protection claim is disparate treatment.
                                                  8
  Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.16 Page 9 of 11



Scarbrough v. Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006); Center for Bio-Ethical

Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (“To state an equal protection claim,

a plaintiff must adequately plead that the government treated the plaintiff ‘disparately as compared

to similarly situated persons and that such disparate treatment either burdens a fundamental right,

targets a suspect class, or has no rational basis.’”).

                Plaintiff’s factual allegations do not implicate his equal protection rights. An

“equal protection” plaintiff must be treated differently than similarly situated comparators. Those

comparators must be similarly situated “in all relevant respects . . . .” Nordlinger v. Hahn, 505

U.S. 1, 10 (1992); United States v. Green, 654 F.3d 637, 651 (6th Cir. 2011); see also Paterek v.

Vill. of Armada, 801 F.3d 630, 650 (6th Cir. 2015) (“‘Similarly situated’ is a term of art—a

comparator . . . must be similar in ‘all relevant respects.’”); Tree of Life Christian Schools v. City

of Upper Arlington, 905 F.3d 357, 368 (6th Cir. 2018) (“A plaintiff bringing an equal protection

claim must be ‘similarly situated’ to a comparator in ‘all relevant respects.’”). Plaintiff alleges

that he is treated poorly, but not that he is treated differently than anyone else. Accordingly, he

has failed to state a claim for violation of his equal protection rights.

VII.    FDCPA

                The FDCPA, 15 U.S.C. § 1692 et seq., was enacted to eliminate abusive debt

collection practices by debt collectors. 15 U.S.C. § 1692(e). The FDCPA creates a civil cause of

action in favor of aggrieved consumers against abusive debt collectors. 15 U.S.C. § 1692k. But,

Defendant Washington is excluded from the definition of “debt collector.” 15 U.S.C. § 1692a(6)

(“The term [debt collector] does not include . . . any officer or employee of . . . any State to the

extent that collecting or attempting to collect any debt is in the performance of his [or her] official

duties.”). Accordingly, Plaintiff has failed to state an FDCPA claim against her.



                                                   9
 Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.17 Page 10 of 11



VIII. State law claims

               Plaintiff contends that Defendant Washington’s conduct violates the state statute

regarding crime victim restitution. Claims under § 1983 can only be brought for “deprivation of

rights secured by the constitution and laws of the United States.” Lugar v. Edmondson Oil Co.,

457 U.S. 922, 924 (1982). Section 1983 does not provide redress for a violation of a state law.

Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th

Cir. 1994). Plaintiff’s assertion that Defendant Washington violated state law therefore fails to

state a claim under § 1983.

               Moreover, to the extent that Plaintiff seeks to invoke this Court’s supplemental

jurisdiction over a state-law claim—that Defendant is liable for violation of the state statute under

state law or for the tort of conversion—the Court declines to exercise jurisdiction. In determining

whether to retain supplemental jurisdiction, “[a] district court should consider the interests of

judicial economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Ordinarily, where a district court has exercised jurisdiction over a state-law claim

solely by virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the

court will dismiss the remaining state-law claims. Id. Dismissal, however, remains “purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012). Here,

the balance of the relevant considerations weighs against the continued exercise of supplemental

jurisdiction. Accordingly, Plaintiff’s state-law claims will be dismissed without prejudice.




                                                 10
 Case 1:20-cv-00170-JTN-PJG ECF No. 8 filed 04/14/20 PageID.18 Page 11 of 11



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court does

not certify that an appeal would not be in good faith.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    April 14, 2020                              /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 11
